      Case 2:21-cv-00340-WHA-CSC Document 13 Filed 09/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

EDWARD DANA ROBINSON, #316049, )
                                  )
                                  )
       Plaintiff,                 )
                                  )
  v.                              ) CIVIL ACTION NO. 2:21-CV-340-WHA
                                  )
ALA. DEPT OF CORRECTIONS, et al., )
                                  )
       Defendants.                )

                                        ORDER

        On August 19, 2021, the Magistrate Judge entered a Recommendation (Doc.

 #12) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2.   This case is DISMISSED without prejudice for Plaintiff’s failure to pay the

filing fee as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 9th day of September, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
